United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 3, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61171
                          Summary Calendar


ROWLAND EGHRE AKPOJIYOVWI,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        (BIA No. A78 999 162)
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioner Rowland Eghre Akpojiyovwi, a native and citizen of

Nigeria, petitions for review of the decision of the Board of

Immigration Appeals (BIA) dismissing his appeal from the denial of

his applications for asylum, withholding of removal, and relief

under the Convention Against Torture (CAT).       Akpojiyovwi sought

relief based on his fear that his two minor daughters would be

forced to undergo female genital mutilation (FGM) if he were

removed to Nigeria.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Akpojiyovwi argues that the BIA improperly engaged in fact-

finding and clarified the immigration judge’s (IJ) decision when the

case was remanded for clarification of the basis for the BIA’s

decision.      On remand, the BIA made clear that it was adopting the

IJ’s   determination       that   Akpojiyovwi’s   asylum    application        was

untimely.      Accordingly, Akpojiyovwi’s argument is misplaced.

       Akpojiovwi also contends that the IJ erred in determining that

his asylum application was barred by the one-year filing deadline

in 8 U.S.C. § 1158(a)(2)(B).        He contends that the deadline should

have been extended under 8 C.F.R. § 208.4 because of changed

circumstances based on the fact that his daughters entered the

United States before he did, they could not apply for asylum as

minors,   and    because    his   daughters   were     reaching   the    age   of

circumcision in his family which was around ten years old.               We lack

jurisdiction to review the BIA's determination that Akpojiyovwi's

asylum claims are time-barred and that no exception to the one-year

filing requirement applies.         8 U.S.C. § 1158(a)(3).

       We also lack jurisdiction to address Akpojiyovwi’s claim of

humanitarian asylum, because Akpojiyovwi did not exhaust this claim

by raising it before the BIA.         See Roy v. Ashcroft, 389 F.3d 132,

137 (5th Cir. 2004).        Accordingly, Akpojiyovwi’s challenge to the

dismissal of his asylum application as untimely is dismissed.

       There    is   substantial     evidence     to    support    the    BIA’s

determination that Akpojiyovwi did not meet the standards for

withholding of removal or obtaining relief under the CAT.                      See

                                       2
Tamara-Gomez v. Gonzales, 447 F.3d 343, 347 (5th Cir. 2006); 8

C.F.R. § 1208.16(b)(2) & (c).      The BIA found that the practice of

FGM was declining in Nigeria and that Akpojiyovwi had not shown that

he and his daughters could not safely relocate within the country.

Akpojiyovwi has not shown that the evidence compels a contrary

conclusion.   See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     Finally, Akpojiyovwi argues that the denial of relief violates

the Equal Protection Clause in light of the Sixth Circuit’s decision

in Abay v. Ashcroft, 368 F.3d 634 (6th Cir. 2004), which determined

that a mother and daughter met the definition of refugees based on

their asserted fear of the daughter being forced to undergo FGM if

they were returned to Ethiopia.     He contends that his situation is

the same.

     The Equal Protection Clause protects similarly situated persons

from being treated differently without a rational basis. See United

States   v.   Abou-Kassem,   78   F.3d   161,   165   (5th   Cir.   1996).

Akpojiyovwi cannot establish an equal protection claim based on

Abay, because his asylum claims were denied as time-barred.          Thus

he was not similarly situated to the petitioners in that case.          To

the extent that he seeks withholding of removal, he has not shown

that the situation in Nigeria, where the incidence of FGM is 50-60%

of the female population and has been outlawed in several regions,

is similar to the situation the petitioners in Abay encountered in

Ethiopia, where the practice had not been outlawed and was almost

universal.    Abay, 368 F.3d at 639.

                                    3
     The petition for review is DISMISSED as to Akpojiyovwi’s asylum

claims and DENIED as to his remaining claims.        Akpojiyovwi’s

counsel’s motion to withdraw is DENIED.




                                4